DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on June 11, 2021 have been entered.
Claims 1, 2, 10, 14, 16, 18, and 20 have been amended.
Claim 3 has been cancelled. 
Claim 21 has been added.
                                                                                                                                                                                                                                                                             
Response to Arguments
Applicant’s arguments filed on June 11, 2021 have been considered and are persuasive.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (Pub. No. US 2009/0234968), hereinafter Thomas, in view of Aggarwal et al. (Pub. No. US 2013/0223261), hereinafter Aggarwal, and in view of Bhandaru (Pub. No. US 2016/0380911), hereinafter Bhandaru.

Claim 1. 	Thomas discloses a method for optimized communication path and response time selection of a computing system resource, the method comprising: 
receiving, at an edge gateway device from a requesting device, a service request (Parag. [0014]; (The art teaches that a client, which includes a computer (i.e., device), sends a request content to content router (i.e., edge gateway))); 
		requesting, by the edge gateway device from an endpoint tracker server, the computing system resource locations which are responsive to the service request (Parag. [0017]; (The art teaches that server determiner uses an application layer solution that can determine a location to deliver the content to client, and when the client send a request for a probe link to content router, which selects a server for a location. The server determiner determines if a server should be selected to deliver content, and the process is performed for a number of servers in multiple locations));
determining, by the edge gateway device, round-trip response times for computing system resources for each received computing system resource locations (Parag. [0027]; (The art teaches that the server determiner, within the router (i.e., edge gateway), determines a location that can deliver the content the fastest to the client; different round trip times for servers are compared and the most optimal location is determined based on the round trip times)); 
sending, by the edge gateway device, the service request directly to a computing system resource location with minimum round-trip response time (Parag. [0027]; (The art teaches that a location with the least round trip time is determined as the location that should be selected to deliver content to the client (i.e., the server with minimum round trip time is selected, to which the request will be sent to deliver the content to the client; a request is sent from a client through a gateway (e.g., router) to the content server))), 
monitoring, by the edge gateway device, round-trip response times for the received computing system resource locations (Parag. [0027]; (The art teaches that the server determiner, within the router (i.e., edge gateway), determines a location that can deliver the content the fastest to the client; and different round trip times for servers are compared and the most optimal location is determined based on the round trip times (i.e., RTTs are monitored))),
receiving, by the edge gateway device, another service request matching a monitored computing system resource location (Parag. [0022]; (The art teaches that subsequent requests from the same client (i.e., receiving another request that matches the same server location) are redirected to same location (i.e., server))); and 
sending, by the edge gateway device, the another service request to the matching computing system resource location with minimum round-trip response time (Parag. [0022] and Parag. [0027]; (The art teaches that subsequent requests from the same client (i.e., receiving another request that matches the same server location) are redirected to same location (i.e., .                                    
Thomas doesn’t explicitly disclose a service request including user preferences for a computing system resource type; and wherein a round-trip response time is a weighted combination of communication path length and computing system resource processing response time and the communication path length and the computing system resource having different weights based on the computing system resource type. 
		However, Aggarwal discloses wherein a round-trip response time is a weighted combination of communication path length and computing system resource processing response time and the communication path length and the computing system resource having different weights based on the computing system resource type (Parag. [0007], Parag. [0065-0066], and Fig. 4; (The art teaches that Utilizing RTT measurement techniques to accurately determine position typically involves knowledge of time delays incurred by the wireless signals as they propagate through various network devices comprising the network. Such delays may be spatially variant due to, for example, multipath and/or signal interference. Moreover, such processing delays may change over time based upon the type of network device and/or the network device's current networking load. FIG. 4 is a diagram showing exemplary timings within a round trip time (RTT) occurring during a wireless probe request and a response. In one embodiment, the response may take the form of an acknowledgement packet (ACK). To measure the RTT with respect to a given WAP 311k, the mobile station 108 may send a directed probe request to WAP 311k, and then record the time the probe request packet was sent (t.sub.TX Packet) as shown on the mobile station (MS) timeline in FIG. 4.  After a propagation time t.sub.p from the mobile station 108 to the WAP 311k, the WAP will receive the packet.  The WAP 311k may then process the directed probe request and may send an ACK back to the mobile station 108 after some processing time .DELTA.  as shown on the WAP timeline in FIG. 4. After a second propagation time t.sub.p, the mobile station 108 may record the time the ACK packet was received (t.sub.RX ACK) as shown on the MS time line. The mobile station may then determine the RTT as the time difference t.sub.RX ACK-t.sub.TX Packet. i.e., the delay changes .
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thomas to incorporate the teaching of Aggarwal. This would be convenient for improving position determination using the RTT (Parag. [0003]).
		Bhandaru discloses a service request including user preferences for a computing system resource type (Parag. [0017-0018] and Parag. [0022]; (The art teaches that a service request includes information indicating one or more feature preferences to be observed in conjunction with selection of hardware resources to be used to provide the service. Such feature preferences are applied to one or more types of resources within heterogeneous resource cloud, such as one or more of compute resources, storage resources, and networking resources (i.e., the service request includes preferences for a resource type, as consistent with the applicant’s definition))).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thomas in view of Aggarwal to incorporate the teaching of Bhandaru. This would be convenient for the provision of the virtual appliance services using hardware resources of heterogeneous resource clouds (Parag. [0001-0002]).
	                                                                                    	
Claim 2. 	Thomas in view of Aggarwal and Bhandaru discloses the method of claim 1,   
Thomas further discloses wherein the received computing system resource locations match the user preferences (Parag. [0022]; (The art teaches that user can select a media link that was received by email, and the link (URL) point directly to the content file, and when the content router receives this URL (i.e., user preferences) from a client that has never seen before, a sequence of redirections are triggered to find out the optimal server (i.e., matching the servers with the user specific URL (i.e., user preferences) to determine the optimal server))). 
Thomas in view of Aggarwal doesn’t explicitly disclose the user preferences including one or more of a particular service provider, a geographic locations, or a service provider size.  
		However, Bhandaru discloses the user preferences including one or more of a particular service provider, a geographic locations, or a service provider size (Parag. [0017-. 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thomas in view of Aggarwal to incorporate the teaching of Bhandaru. This would be convenient for the provision of the virtual appliance services using hardware resources of heterogeneous resource clouds (Parag. [0001-0002]).

Claim 4. 	Thomas in view of Aggarwal and Bhandaru discloses the method of claim 1,
Thomas further discloses wherein the requesting computing system resource locations further comprising: sending, by the edge gateway device, at least one test message to each received computing system resource location (Parag. [0009] and Parag. [0024]; (The art teaches that when the request is received from an application (i.e., by the router), a test is performed to determine a server that could optimally service a content request from the client; and round trip times are calculated for different servers)).
  


Claim 5. 	Thomas in view of Aggarwal and Bhandaru discloses the method of claim 4,
Thomas further discloses wherein different test messages exercise different computing aspects of a computing system resource at each received computing system resource location (Parag. [0024]; (The art teaches that the content router determines a location to test and determines a server. The art teaches that different tests could be applied to determine the optimal server such as using an HTTP re-direct, RTSP redirects, and a ping)).

Claim 6. 	Thomas in view of Aggarwal and Bhandaru discloses the method of claim 4, 
Thomas further discloses wherein the at least one test message exercise reflects the service request (Parag. [0009]; (The art teaches that when the request is received from an application (i.e., by the router), a test is performed to determine a server that could optimally service a content request from the client (i.e., the test reflects the service request))).

Claim 14. 	Thomas discloses a method for optimized network latency and processing time selection of a service I YB:00854208.DOCX 127-resource, the method comprising: 
maintaining, by a gateway router, service times for service locations received in response to previous user requests time (Parag. [0022]; (The art teaches that the router pairs up client with location (i.e., server) and records the mapping in its database for future requests, which don’t need to go through the server determination process (i.e., location (server) with the least round trip time is determined as the location that should be selected to deliver content to the client) because a database lookup is used to determine the optimal location (i.e., server with the least round trip time))). 
receiving, by the gateway router, a user request (Parag. [0014]; (The art teaches that a client, which include a computer (i.e., device), sends a request content to content router (i.e., gateway router)));  
sending, by the gateway router, the user request directly to a maintained service location with a minimum service time in the event of a successful match (Parag. [0027]; (The art teaches that after comparing the round trip times for servers that can provide the content, a location with the least round trip time is determined as the location that should be selected to ; 
requesting, by the gateway router of a provider server, service locations which are responsive to the user request in the event of a failed match (Parag. [0012]; (The art teaches that the content router determines a location, that is optimal, which should be the content deliverer for client by intercepting client requests, and the router take into account the conditions that can affect the matching (i.e., failed match) such as that location and the RTT are favorable, however, the location is experiencing low bandwidth throughput or have failed; thus another server that is not the closest but can deliver the content faster is determined as the optimal server)); 
determining, by the gateway router, service times for resources at each received service location (Parag. [0027]; (The art teaches that the server determiner, within the router (i.e., gateway router), determines a location that can deliver the content the fastest to the client; different round trip times for servers are compared and the most optimal location is determined based on the round trip times)); 
sending, by the router, the user request directly to a service location with minimum service time (Parag. [0027]; (The art teaches that a location with the least round trip time is determined as the location that should be selected to deliver content to the client (i.e., the server with minimum round trip time is selected, to which the request will be sent to deliver the content to the client; a request is sent from a client through a gateway (e.g., router) to the content server))).  
Thomas doesn’t explicitly disclose wherein a service time is a weighted summation of network latency and processing time and the network latency and the processing time are weighted differently based on a computing system resource type; and wherein the previous service requests and the service request include user preferences for a service resource type.
		However, Aggarwal discloses wherein a service time is a weighted summation of network latency and processing time and the network latency and the processing time are weighted differently based on a computing system resource type (Parag. [0007], Parag. [0065-0066], and Fig. 4; (The art teaches that Utilizing RTT measurement techniques to .
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thomas to incorporate the teaching of Aggarwal. This would be convenient for improving position determination using the RTT (Parag. [0003]).
		Bhandaru discloses that the request wherein the previous service requests and the service request include user preferences for a service resource type (Parag. [0017-0018] and Parag. [0022]; (The art teaches that a service request includes information indicating one or more feature preferences to be observed in conjunction with selection of hardware resources to be used to provide the service. Such feature preferences are applied to one or more types of resources within heterogeneous resource cloud, such as one or more of compute resources, storage resources, and networking resources (i.e., a service request includes preferences for a resource type, as consistent with the applicant’s definition))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thomas in view of Aggarwal to incorporate the 

Claim 15. 	Thomas in view of Aggarwal and Bhandaru discloses the method of claim 14,  
Thomas further discloses wherein the maintained service locations and received service locations match the user preferences (Parag. [0022]; (The art teaches that the router pairs up client with location (i.e., server) and records the mapping in its database for future requests, which don’t need to go through the server determination process (i.e., location (server) with the least round trip time is determined as the location that should be selected to deliver content to the client) because a database lookup is used to determine the optimal location (i.e., server with the least round trip time. The art teaches that user can select a media link that was received by email, and the link (URL) point directly to the content file, and when the content router receives this URL (i.e., user preferences) from a client that has never seen before, a sequence of redirections are triggered to find out the optimal server (i.e., matching the servers with the user specific URL (i.e., user preferences) to determine the optimal server))). 

Claim 16. 	Thomas in view of Aggarwal and Bhandaru discloses the method of claim 14, 
Thomas further discloses the method further comprising:  
caching, at the gateway router, static content data (Parag. [0022]; (The art teaches the content router pairs up client with location (i.e., server) and records this mapping (i.e., data that contain fixed information (static)) in its database for future requests)); 
sending, by the gateway router, the static content data responsive to the user request in the event of a successful match (Parag. [0013], Parag. [0021] and Parag. [0027]; (The art teaches that when a request is received, a server is selected that can deliver the content based on the least round trip time; then, the client is redirected to a location to request the content, and this allows the server at the location to deliver the content (i.e., data) to client. The art also teaches that servers include network devices (i.e., router) that can deliver content to client)); and
determining, by the gateway router, the maintained service location having the minimum service time and matching the user preferences (Parag. [0022]; (The art teaches .

Claim 17. 	Thomas in view of Aggarwal and Bhandaru discloses the method of claim 14, 
Thomas further discloses wherein the requesting computing system resource locations further comprising: 
sending, by the gateway router, at least one test message to each received service location (Parag. [0009] and Parag. [0024]; (The art teaches that when the request is received from an application (i.e., by the router), a test is performed to determine a server that could optimally service a content request from the client; and round trip times are calculated for different servers)), 
wherein different test messages exercise different aspects of a computing system resource at each received computing system resource location (Parag. [0024]; (The art teaches that the content router determines a location to test and determines a server. The art teaches that different tests could be applied to determine the optimal server such as using an HTTP re-direct, RTSP redirects, and a ping)); and 
wherein the at least one test message reflects the service request (Parag. [0009]; (The art teaches that when the request is received from an application (i.e., by the router), a test is performed to determine a server that could optimally service a content request from the client (i.e., the test reflects the service request))).


Claim 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (Pub. No. US 2009/0234968), hereinafter Thomas, in view of Aggarwal et al. (Pub. No. US 2013/0223261), hereinafter Aggarwal, in view of Bhandaru (Pub. No. US 2016/0380911), hereinafter Bhandaru, and in view of Patel et al. (Pub. No. US 2016/0248658), hereinafter Patel.  

Claim 7. 	Thomas in view of Aggarwal and Bhandaru discloses the method of claim 1, 
The combination doesn’t explicitly disclose the method further comprising: sending, by the edge gateway device, monitored computing system resource locations to similarly situated edge gateway devices.  
		However, Patel discloses sending, by the edge gateway device, monitored computing system resource locations to similarly situated edge gateway devices (Parag. [0035]; (The art teaches that a route reflection enables routing information to be shared between routers without having to implement a full mesh.  In a BGP route reflection deployment, one or more routers are designated as route reflectors and are allowed to accept and propagate iBGP routes to their clients. The designated route reflectors can be fully meshed with iBGP peering sessions between the route reflectors.  Each route reflector can peer with multiple routers, which may be referred to herein as route reflector clients (`RR-clients`).  In some implementations, the RR-clients of each route reflector form a cluster of routers to which the route reflector is connected. A cluster of routers can be connected via iBGP through their shared route reflector. A route reflector can propagate the routing information it receives from other route reflectors to its RR-clients, and can propagate routing information for its RR-clients to other route reflectors. Thus, the number of sessions needed in a BGP network can be greatly reduced)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Patel. This would be convenient to reduce the number of sessions needed in a BGP network (Parag. [0035]). 



Claim 9. 	Thomas in view of Aggarwal, Bhandaru, and Patel discloses the method of claim 7,  
Thomas further discloses wherein similarly situated is at least one of geographic location and access to a common headend (Parag. [0011], Parag. [0022], Parag. [0027], and Fig. 1; (The art teaches that servers are found in various locations, which are geographically dispersed. The art teaches that subsequent requests (i.e., receiving another request that matches the same server location) are redirected to same location (i.e., common server to provide the content in the same geographical location)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (Pub. No. US 2009/0234968), hereinafter Thomas, in view of Aggarwal et al. (Pub. No. US 2013/0223261), hereinafter Aggarwal, in view of Bhandaru (Pub. No. US 2016/0380911), hereinafter Bhandaru, in view of Patel et al. (Pub. No. US 2016/0248658), hereinafter Patel, and in view of Andrews et Al. (Pub. No. US 2002/0038360), hereinafter Andrews.   
 
Claim 8. 	Thomas in view of Aggarwal, Bhandaru, and Patel discloses the method of claim 7, 
The combination doesn’t explicitly disclose wherein the monitored computing system resource locations are sent via the endpoint tracker server; 
However, Andrews discloses wherein the monitored computing system resource locations are sent via the endpoint tracker server (Parag. [0032-0033]; (The art teaches that redirection server (i.e., endpoint tracker server) returns to the client the IP address of a content server (i.e., which locates the server) in the network determined to be a preferred content server))
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Andrews. This would be convenient in identifying the best performing content server (Parag. [0002]).



Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (Pub. No. US 2009/0234968), hereinafter Thomas, in view of Aggarwal et al. (Pub. No. US 2013/0223261), hereinafter Aggarwal, in view of Bhandaru (Pub. No. US 2016/0380911), hereinafter Bhandaru, and in view of Huang et al. (Pub. No. US 2018/0013541), hereinafter Huang.  

Claim 10. 	Thomas in view of Aggarwal and Bhandaru discloses the method of claim 1, 
		The combination doesn’t explicitly disclose wherein the monitoring further comprising: periodically updating, by the edge gateway device, round-trip response times of the monitored computing system resource locations with average round-trip response times based on periodic requests made to the monitored computing system resource locations.
		However, Huang discloses wherein the monitoring further comprising: periodically updating, by the edge gateway device, round-trip response times of the monitored computing system resource locations with average round-trip response times based on periodic requests made to the monitored computing system resource locations (Parag. [0046]; (The art teaches that The delta calculator 214 can periodically update the calculations, including the deltas, to keep the data current. When calculating latency, RTT, and/or deltas, the delta calculator 214 can perform multiple tests or collect multiple results for use in the calculations. This can affect the accuracy of the calculations. For example, the delta calculator 214 can compute the average RTT for a link and/or sub-link based on, for example, 20 RTT values obtained for that link or sub-link over a period of time)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Huang. This would be convenient to keep track of the most satisfying RTT).




Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (Pub. No. US 2009/0234968), hereinafter Thomas, in view of Aggarwal et al. (Pub. No. US 2013/0223261), hereinafter Aggarwal, in view of Bhandaru (Pub. No. US 2016/0380911), hereinafter Bhandaru, and further in view of Gollapudi et Al. (Pat. No. US 7,580,971), hereinafter Gollapudi. 
  
Claim 11. 	Thomas in view of Aggarwal and Bhandaru discloses the method of claim 1,  
The combination doesn’t explicitly discloses wherein the monitoring further comprising: updating, by the edge gateway device, the monitored computing system resource locations based on frequency of service requests.
However, Gollapudi discloses updating, by the edge gateway device, the monitored computing system resource locations based on frequency of service requests (Col. 11 lines 35-41; (The art teaches that a request router updates the tables in a database to reflect the increased frequency of a particular type of data request (i.e., updating, by the router, a database based on the increase of data request frequency, as consistent with the applicant’s definition))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Gollapudi. This would be convenient for efficiently processing database requests in an n-tier computer network environment (Col. 1 lines 16-18).

		Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (Pub. No. US 2009/0234968), hereinafter Thomas, in view of Aggarwal et al. (Pub. No. US 2013/0223261), hereinafter Aggarwal, in view of Bhandaru (Pub. No. US 2016/0380911), hereinafter Bhandaru, and in view of Stewart (Pub. No. US 2002/0114272).

Claim 12. 	Thomas in view of Aggarwal and Bhandaru discloses the method of claim 1, 
Thomas further discloses that the edge gateway device performs the update (Parag. [0022]; (The art teaches that the content router records the mapping to the server in its database for future requests)). 
wherein the monitoring further comprising: updating, by the edge gateway device, round-trip response times the monitored computing system resource locations based on usage of monitored computing system resource location. 
		However, Stewart discloses updating, by the edge gateway device, round-trip response times the monitored computing system resource locations based on usage of monitored computing system resource location (Parag. [0020]; (The art teaches providing updated RTT interval information. RTT is the time it is taking to make a round trip from the originating node to the target node and back, including the processing time taken by the target node and any inter-arrival delays before sending a SACK. The RTT interval is thus always current, and takes into account not only propagation delays along the communications path itself, but by including the processing time in the target node also takes into account any unusual delays occurring because of the target node. Delays in the RTT include normal situations like rerouting delays and the like, but further include any time delays created by unusually busy nodes along the communications path as well as the fact that the target node may temporarily have a high work load, creating a momentary decrease in response time)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Stewart. This would be convenient for detecting a failure condition between two communications nodes with improved reliability (fewer false failures) than previous detection methods (Parag. [0002]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (Pub. No. US 2009/0234968), hereinafter Thomas, in view of Aggarwal et al. (Pub. No. US 2013/0223261), hereinafter Aggarwal, in view of Bhandaru (Pub. No. US 2016/0380911), hereinafter Bhandaru, and further in view of Drevo et Al. (Pub. No. US 2016/0132787), hereinafter Drevo. 



Claim 13. 	Thomas in view of Aggarwal and Bhandaru discloses the method of claim 1, 
Thomas further discloses that the edge gateway device performs the update (Parag. [0022]; (The art teaches that the content router records the mapping to the server in its database for future requests)). 
The combination doesn’t explicitly disclose wherein the monitoring further comprising: removing, by the edge gateway device, a monitored computing system resource location based on usage.
However, Drevo discloses removing a monitored computing system resource location based on usage (Parag. [0067]; (The art teaches that worker nodes (i.e., computing system resource locations) are automatically removed based on usage (i.e., removing the resources based on the usage, as consistent with the applicant’s definition))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Drevo. This would be convenient in providing a multi-methodology, multi-user, self-optimizing Machine Learning as a service for that automates and optimizes a model training process (Parag. [0007]).
  
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (Pub. No. US 2009/0234968), hereinafter Thomas, in view of Andrews et Al. (Pub. No. US 2002/0038360), hereinafter Andrews, in view of Aggarwal et al. (Pub. No. US 2013/0223261), hereinafter Aggarwal, and in view of Bhandaru (Pub. No. US 2016/0380911), hereinafter Bhandaru. 
 
Claim 18. 	Thomas discloses a system comprising: 
the edge gateway device configured to: 
store round-trip response times for computing system resource locations received in response to previous service requests (Parag. [0022]; (The art teaches the content router pairs up client with location (i.e., server) and records this mapping in its database for future requests, which don’t need to go through the server determination process because a database lookup is used to determine the optimal location as a function of the routing trip time)), 
send a service request directly to a maintained computing system resource location with a minimum round-trip response time in the event of a successful match with a service request (Parag. [0027]; (The art teaches that after comparing the round trip times for servers that can provide the content, a location with the least round trip time is determined as the location that should be selected to deliver content to the client (i.e., the server with minimum round trip time is selected, to which the request will be sent to deliver the content to the client; a request is sent from a client through a gateway (e.g., router) to the content server))); 
send the service request directly to a computing system resource location with minimum round-trip response time locations (Parag. [0027]; (The art teaches that the server determiner, within the router (i.e., edge gateway), determines a location that can deliver the content the fastest to the client; different round trip times for servers are compared and the most optimal location is determined based on the round trip times)).
Thomas doesn’t respectively disclose an endpoint tracker server configured to store information for multiple providers and computing system resource locations for each of the multiple providers; and an edge gateway device connected to the endpoint tracker server, wherein a round-trip response time is a weighted summation of network latency and processing time and the network latency and the processing time are weighted differently based on a computing system resource type; request from the endpoint tracker server computing system resource locations which are responsive to the service request in the event of a failed match with the service request; and wherein the previous service requests and the service request include user preferences for a provider and computing system resource location. 
However, Andrews discloses:
an endpoint tracker server configured to store information for multiple providers and computing system resource locations for each of the multiple providers (Parag. [0032-0033]; (The art teaches that the redirection server (i.e., endpoint tracker server) contains information (IP address) of the content servers in the network)); and 
an edge gateway device connected to the endpoint tracker server (Parag. [0032-0033]; (The art teaches that the local DN server (DNS) (i.e., edge gateway) forwards the client request to a redirection server (i.e., endpoint tracker server) (i.e., the DNS and the redirection server are connected))),  
request from the endpoint tracker server computing system resource locations which are responsive to the service request in the event of a failed match with the service request (Parag. [0013] and Parag. [0032-0033]; (The art teaches that the local DN server (DNS) (i.e., edge gateway) forwards the client request (i.e., requests) to a redirection server (i.e., endpoint tracker server), that provides the IP address of a content servers in the network determined to be a preferred content server. The art also teaches that the clustering/mapping operation is performed periodically by the redirection server whenever an unanticipated change in the network topology is detected (e.g., failed content server) (i.e., the matching is affected by the failed content server))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thomas to incorporate the teaching of Andrews. This would be convenient in identifying the best performing content server (Parag. [0002]).
		Aggarwal discloses wherein a round-trip response time is a weighted summation of network latency and processing time and the network latency and the processing time are weighted differently based on a computing system resource type (Parag. [0007], Parag. [0065-0066], and Fig. 4; (The art teaches that Utilizing RTT measurement techniques to accurately determine position typically involves knowledge of time delays incurred by the wireless signals as they propagate through various network devices comprising the network. Such delays may be spatially variant due to, for example, multipath and/or signal interference. Moreover, such processing delays may change over time based upon the type of network device and/or the network device's current networking load. FIG. 4 is a diagram showing exemplary timings within a round trip time (RTT) occurring during a wireless probe request and a response. In one embodiment, the response may take the form of an acknowledgement packet (ACK). To measure the RTT with respect to a given WAP 311k, the mobile station 108 may send a directed probe request to WAP 311k, and then record the time the probe request packet was sent (t.sub.TX Packet) as shown on the mobile station (MS) timeline in FIG. 4.  After a propagation time t.sub.p from the mobile station 108 to the WAP 311k, the WAP will receive the packet.  The WAP 311k may then process the directed probe request and may send an ACK back to the mobile station 108 after some processing time .DELTA.  as shown on the WAP timeline in FIG. 4. After a second propagation time t.sub.p, the mobile station 108 may record the time the ACK packet was received (t.sub.RX ACK) as shown on the MS time line. The mobile station may then .
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thomas to incorporate the teaching of Aggarwal. This would be convenient for improving position determination using the RTT (Parag. [0003]).
		Bhandaru discloses wherein the previous service requests and the service request include user preferences for a provider and computing system resource location (Parag. [0017-0018] and Parag. [0022]; (The art teaches that a service request includes information indicating one or more feature preferences to be observed in conjunction with selection of hardware resources to be used to provide the service. Such feature preferences are applied to one or more types of resources within heterogeneous resource cloud, such as one or more of compute resources, storage resources, and networking resources. Also, a given feature preference may comprise a requirement or preference that a compute resource featuring an x86 architecture be allocated for use to provide the service)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thomas to incorporate the teaching of Bhandaru. This would be convenient for the provision of the virtual appliance services using hardware resources of heterogeneous resource clouds (Parag. [0001-0002]). 

Claim 19. 	Thomas in view of Andrews, Aggarwal, and Bhandaru discloses the system of claim 18,   
Thomas further discloses wherein the stored computing system resource locations and the received computing system resource locations match the user preferences (Parag. [0022]; (The art teaches that user can select a media link that was received by email, and the link (URL) point directly to the content file, and when the content router receives this URL (i.e., user preferences) from a client that has never seen before, a sequence of redirections are triggered to find out the optimal server (i.e., matching the servers with the user specific URL (i.e., user preferences) to determine the optimal server). The art also teaches the content router pairs up client with location (i.e., server) and records this mapping in its database for future requests, .  

Claim 20. 	Thomas in view of Andrews, Aggarwal, and Bhandaru discloses the system of claim 18, 
Thomas further discloses wherein the edge gateway device further configured to: connect a device associated with the service request with the maintained computing system resource location matching the service request and having the minimum round-trip response time (Parag. [0027]; (The art teaches that a location with the least round trip time is determined as the location that should be selected to deliver content to the client (i.e., the server with minimum round trip time is selected, to which the request will be sent to deliver the content to the client; a request is sent from a client through a gateway (e.g., router) to the content server))). 

Claim 21. 	Thomas in view of Andrews, Aggarwal, and Bhandaru discloses the system of claim 20, 
Thomas further discloses wherein the edge gateway device is absent from connection between the device and the maintained computing system resource location matching the service request and having the minimum round-trip response time (Parag. [0022] and Parag. [0027]; (The art teaches that subsequent requests from the same client (i.e., receiving another request that matches the same server location) are redirected to same location (i.e., server); the router pairs up client with location (i.e., server) and records this mapping in its database for future requests, which don’t need to go through the server determination process (i.e., location (server) with the least round trip time is determined as the location that should be selected to deliver content to the client) because a database lookup is used to determine the optimal location (i.e., server with the least round trip time))).





Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jover Segura et al. (US 2015/0063249) – Related art in the area of detecting or determining unknown device types on a network, (Parag. [0005], determining the location of the resource and switching to a data connection via a second gateway if a distance between the location of the user device and the location of the resource via the second gateway is less than the distance via the first gateway).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.T./Examiner, Art Unit 2442

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442